Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2016

                           No. 04-16-00498-CV and 04-16-00499-CV

                                 IN THE MATTER OF B.M.G.,

                   From the 386th Judicial District Court, Bexar County, Texas
                     Trial Court No. 2015JUV00638 and 2015JUV00641-W1
                             Honorable Laura Parker, Judge Presiding


                                          ORDER
        Appellant B.M.G. is a juvenile. The trial court determined he engaged in delinquent
conduct in two causes, and the trial court disposed of both in its August 31, 2015 order. On
April 14, 2016, B.M.G. filed an application for writ of habeas corpus, but the trial court denied
the application without holding a hearing on the merits. Appellant appealed, and the appellate
record is complete. This court granted Appellant’s first motion for extension of time to file his
brief, and the brief was due on December 2, 2016.
        On the brief’s due date, Appellant moved this court to abate the appeal. His motion
indicates the Texas Juvenile Justice Department is considering the possibility of his parole, and
he “does not want the appeal to interfere with [his] parole.”
        Appellant’s motion is GRANTED. We ABATE this appeal pending the resolution of
Appellant’s diligent pursuit of a decision from the Texas Juvenile Justice Department on whether
he will be paroled.
        We ORDER Appellant to file with this court within thirty days of the date of this order,
and at least monthly thereafter, a written statement of the status of Appellant’s request for parole.
Each monthly report must include at a minimum the date and description of all documents filed
with the Texas Juvenile Justice Department, the Department’s responses to those filings, and any
decisions reached by the Department.
       If Appellant fails to diligently pursue a decision in the matter of his parole, or if other
circumstances require, this court may reinstate this appeal on this court’s docket. Assuming
Appellant diligently pursues a decision from the Department, after the Department addresses
Appellant’s request for parole, this court will issue an appropriate order.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court